DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 08/23/21 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Isoue et al. (US 2020/0023620) in view of Yamamoto et al. (US 2019/0291389).
Regarding claim 1, Isoue et al. teaches a laminated glass comprising a functional layer between two sheets of polyvinyl acetal resin film between a plurality of transparent substrates (paragraphs [0001], [0024], [0031], [0033]-[0034] and [0143]), i.e. a multilayer panel, comprising: a center layer comprising graphene, wherein the center layer comprises a first surface and an opposing second surface; a first polymer layer deposited on the first surface of the center layer and a second polymer layer deposited on the second surface of the center layer; and a first glass layer deposited on an outer surface of the first polymer layer and a second glass layer deposited on an outer surface of the second polymer layer.
Isoue et al. fails to teach wherein the first polymer layer, the second polymer layer, or any combination(s) thereof comprise carbon filler.
However, Yamamoto et al. teaches a laminated glass comprising an interlayer of at least two layers of polyvinyl acetal resin film, wherein one or both of the polyvinyl acetal resin film comprise colorant of carbon black (paragraphs [0035]-[0036], [0051], [0061], [0063] and [0083]).
It would have been obvious to one of ordinary skill in the art to include carbon filler in the polymer layer(s) of Isoue et al. in order to impart a visible light transmittance of the interlayer film to 5% or lower (Yamamoto et al., paragraphs [0050] and [0052]).
Regarding claim 2, Isoue et al. teaches wherein the first polymer layer, the second polymer layer, or any combination(s) thereof, comprise polyvinyl butyral (paragraph [0070]).
Regarding claim 7, Isoue et al. in view of Yamamoto et al., teaches wherein the carbon filler comprises carbon black (Yamamoto et al., paragraph [0051]).
Regarding claim 8, Isoue et al. in view of Yamamoto et al. teaches wherein the first polymer layer, the second polymer layer, or any combination(s) thereof, comprise 0.01% to 0.30% by mass (Yamamoto et al., paragraph [0052]) which overlaps the claimed range of about 0.1 weight percent to about 10 weight percent of the carbon filler based on a total weight of the respective polymer layer.
Regarding claim 9, given that Isoue et al. in view of Yamamoto et al. teaches multilayer panel comprising materials and structure identical to those presently claimed, the multilayer panel would intrinsically have a visible light transmission value as presently claimed, absent evidence to the contrary.
Regarding claim 10, given that Isoue et al. in view of Yamamoto et al. teaches multilayer panel comprising materials and structure identical to those presently claimed, the multilayer panel would intrinsically have a thermal conductivity as presently claimed, absent evidence to the contrary. 
Regarding claim 15, given that Isoue et al. in view of Yamamoto et al. teaches multilayer panel comprising materials and structure identical to those presently claimed, the multilayer panel would intrinsically have an electrical conductivity as presently claimed, absent evidence to the contrary. 
Regarding claim 16, Isoue et al. teaches wherein the first polymer layer, the second polymer layer, or any combination(s) thereof, comprise 0 to 10% by mass of a plasticizer 
Regarding claim 17, Isoue et al. teaches wherein a glass transition temperature of the first polymer layer, the second polymer layer, or any combination(s) thereof is 30oC or more and 180oC or less (paragraph [0112]) which falls within the claimed range of greater than or equal to about 20oC.
Regarding claim 18, Isoue et al. teaches a vehicle comprising a laminated glass (paragraphs [0002] and [0160]), i.e. multilayer panel, including a heating wire on glass to be distributed with power (paragraphs [0002]-[0003]), i.e. in electrical connection with an electricity source, wherein the multilayer panel is a front windshield, rear windshield, side door window, roof window, or any combination(s) thereof (paragraph [0210]). Isoue et al. further teaches a laminated glass including a functional layer between two sheets of polyvinyl acetal resin film between a plurality of transparent substrates (paragraphs [0001], [0024], [0031], and [0033]-[0034], and [00143]), i.e. a multilayer panel, comprising: a center layer comprising graphene, wherein the center layer comprises a first surface and an opposing second surface; a first polymer layer deposited on the first surface of the center layer and a second polymer layer deposited on the second surface of the center layer; and a first glass layer deposited on an outer surface of the first polymer layer and a second glass layer deposited on an outer surface of the second polymer layer.
Isoue et al. fails to teach wherein the first polymer layer, the second polymer layer, or any combination(s) thereof comprise carbon filler.
However, Yamamoto et al. teaches a laminated glass comprising an interlayer of at least two layers of polyvinyl acetal resin film, wherein one or both of the polyvinyl acetal resin film comprise colorant of carbon black (paragraphs [0035]-[0036], [0051], [0061], [0063] and [0083]).
It would have been obvious to one of ordinary skill in the art to include carbon filler in the polymer layer(s) of Isoue et al. in order to impart a visible light transmittance of the interlayer film to 5% or lower (Yamamoto et al., paragraphs [0050] and [0052]).
Regarding claim 19, Isoue et al. teaches wherein the vehicle is an automobile, a boat, an aircraft, a train, or any combination(s) thereof (paragraph [0210]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Isoue et al. (US 2020/0023620) in view of Yamamoto et al. (US 2019/0291389) and further, in view of Izu et al. (US 2021/0046738).
Isoue et al. in view of Yamamoto et al. is relied upon as disclosed above.
Regarding claim 3, Isoue et al. fails to teach wherein the first polymer layer, the second polymer layer, or any combination(s) thereof, comprise two or more materially distinct zones.
However, Izu et al. teaches an interlayer film for laminated glass comprising a first colored part and a second colored part (2A and 3A), i.e. two or more materially distinct zones (See Abstract, paragraph [0050], Fig. 2). Izu et al. further teaches coloring agent including carbon black (paragraph [0198]).
It would have been obvious to one of ordinary skill in the art to include two or more materially distinct zones in the polymer layer(s) of Isoue et al. in view of Yamamoto et al. in order to provide a gradation part where visible light transmittance increases from one end side .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Isoue et al. (US 2020/0023620) in view of Yamamoto et al. (US 2019/0291389), Izu et al. (US 2021/0046738), and further, in view of Yasubaru (US 3,740,281).
Isoue et al. in view of Yamamoto et al. and Izu et al. is relied upon as disclosed above.
Regarding claim 4, Isoue et al. in view of Yamamoto et al. and Izu et al. fails to teach wherein the materially distinct zones comprise graphene, tungsten wiggle wire, metal nanowire, or any combination(s) thereof.
However, Yasubaru teaches a laminated glass panel comprising two interlayer sheets between layers of glass sheets and tungsten wire, i.e. tungsten wiggle wire, in between the two interlayer sheets (col. 1, lines 64-69, col. 3, lines 32-33).
It would have been obvious to one of ordinary skill in the art to include tungsten wire in the materially distinct zones of Isoue et al. in view of Yamamoto et al. and Izu et al. in order to generate heat upon application of electric current therethrough (col. 3, lines 29-34).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Isoue et al. (US 2020/0023620) in view of Yamamoto et al. (US 2019/0291389) and further, in view of Schneider et al. (US 9,332,632).
Isoue et al. in view of Yamamoto et al. is relied upon as disclosed above.
Regarding claim 11, Isoue et al. in view of Yamamoto et al. teaches fails to teach thickness of the center layer as claimed.
However, Schneider et al. teaches a center layer of graphene, wherein a thickness of the center layer is approximately 1 nm to 20 nm (col. 1, lines 47-56 and 62-64) which overlaps the claimed range of about 1 nanometer to about 1.2 nanometers. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a thickness including that presently claimed for the center layer of Isoue et al. in view of Yamamoto et al. in order to provide heat and electricity with great efficiency (Schneider et al., col. 4, lines 28-30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Isoue et al. (US 2020/0023620) in view of Yamamoto et al. (US 2019/0291389) and further, in view of Yahara et al. (JP 2011178655).
Isoue et al. in view of Yamamoto et al. is relied upon as disclosed above.
Regarding claim 12, Isoue et al. fails to teach thickness of the first polymer layer or the second polymer layer.
However, Yahara et al. teaches an interlayer for laminated glass comprising a thermoplastic resin layer and an electrochromic layer with a conductive film layer that includes graphene (See Abstract, paragraph [0071]), wherein a thickness of the first polymer layer, the second polymer layer, or any combination(s) thereof is 100 µm to 10 mm (paragraph [0080]) which overlaps the claimed range of about 0.38 millimeters to about 0.76 millimeters.
It would have been obvious to one of ordinary skill in the art to choose a thickness including that presently claimed for the polymer layer(s) of Isoue et al. in view of Yamamoto et .

Claims	13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Isoue et al. (US 2020/0023620) in view of Yamamoto et al. (US 2019/0291389) and further, in view of Fisher et al. (US 2016/0082705).
Isoue et al. in view of Yamamoto et al. is relied upon as disclosed above.
Regarding claims 13 and 14, Isoue et al. in view of Yamamoto et al. fails to disclose thickness of the glass layer(s) and annealed glass.
However, Fisher et al. teaches a glass laminate comprising at least one polymer interlayer laminated between two outer thin glass sheets (See Abstract), wherein a thickness of the glass sheets is less than 2 mm (paragraph [0011]) which overlaps the claimed range of about 1.4 millimeters to about 2.3 millimeters, wherein the glass sheets comprise annealed glass (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art to choose a thickness including that claimed for the glass sheet(s) of Isoue et al. in view of Yamamoto et al. in order to provide greater fuel economy	(Fisher et al., paragraphs [0009] and [0059]) and to use annealed glass in order to reduce internal stress (Fisher et al., paragraph [0048]).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787